DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Restriction/Election Requirement
3.	The Office acknowledges the Applicant’s election of Groups 2, 4, and 5 (directed to the first metal-containing compound, second metal-containing compound, and the electro transport moiety, respectively) as set forth in the Requirement for Restriction/Election filed 09/07/21.

4.	The election reads on Claims 1-20.

5.	Claims 1-20 are pending.  No claims have been withdrawn from consideration.

Examiner’s Note


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fadhel et al. (WO 2013/079217 A1).
	Fadhel et al. discloses the following organic electroluminescent (EL) device (organic light-emitting device) for the construction of displays (Abstract):

    PNG
    media_image1.png
    272
    490
    media_image1.png
    Greyscale

(Fig. 2) comprising anode (20), hole-injecting/transporting layer (21), hole-transporting layer (22), light-emitting layer (23), electron-transporting layer (second electron transport layer) (24), and cathode (25) (page 15).  Fadhel et al. discloses the following compound (among others):

    PNG
    media_image2.png
    235
    226
    media_image2.png
    Greyscale

(page 29) (second metal-free compound) such that a21-22 = 1, L21-22 = single bond, R21-22 = substituted or unsubstituted C6 aryl group (substituted or unsubstituted phenyl), X1-4 = CH, b23 = 0, and CY23 = pi electron-depleted nitrogen-containing C21 cyclic group of Applicant’s Formula 2; c6 = 0 of Applicant’s Formula 2-1.  Fadhel et al. discloses that its inventive compounds are electron-transporting materials (IETMs) comprising the electron-transporting layer (IETL) (pages 11, 67).  Fadhel et al. further discloses the presence of n-dopant materials such as lithium quinolate (LiQ) that is mixed into the electron-transporting layer (pages 11, 19).  The light-emitting layer(s) comprises emission (dopant) material in combination with one or more host (charge carrier injection) materials (page 18); the former includes blue phosphorescent materials while Notice that the upper half of the light-emitting layer is inherently electron-transporting and thus can be defined as the “first electron transport layer” (comprising host material such as an anthracene derivative (first metal-free compound)).  However, Fadhel et al. does not explicitly disclose an organic light-emitting device as fully recited by the Applicant, particularly in regards to the presence of the second metal-free compound of Formula 2.  Nevertheless, it would have been obvious to produce a device comprising a second metal-free compound (in the second electron transport layer) that fully reads on the formula.  The motivation is provided by the fact that the production merely involves the utilization of the compound corresponding to Structure 36 selected from a highly finite list as disclosed by Fadhel et al., thus rendering the production during the normal course of experimentation predictable with a reasonable expectation of success.

10.	Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fadhel et al. (WO 2013/079217 A1) as applied above and in further view of Cardinali et al. (WO 2016/207224 A1).	
	Regarding Claims 6-11, Fadhel et al. discloses the organic electroluminescent (EL) device (organic light-emitting device) of Claim 1 as shown above.  Its inventive compounds are electron-transporting materials (IETMs) comprising the electron-transporting layer (IETL) (pages 11, 67); the electron-transporting layer is doped with n-dopant materials such as lithium quinolate (LiQ) (second metal-containing compound) such that M51 = alkali metal (lithium), Y51-53 = C, Y54 = N, a51-52 = 0, and CY51-52 = C6 
	Cardinali et al. discloses the following compound:

    PNG
    media_image3.png
    199
    326
    media_image3.png
    Greyscale

([0088]) (first metal-free compound) such that CY12 = CY14 = C10 carbocyclic group (naphthalene), CY13 = C6 carbocyclic group (benzene), a11 = 1, L11 = unsubstituted C11 carbocyclic group (phenylene), and R11 = hydrogen of Applicant’s Formula 1; d4 = d6 = 0 of Applicant’s Formula 1-4.  The compound is combined with another material to comprise a sublayer of the electron-transporting layer to produce “highly conductive” electron-transporting semiconducting materials; additional materials include lithium quinolate (LiQ) (first metal-containing compound) ([0056], [0057], [0072]-[0075]).  Doping levels include 50 wt% ([0145]).  It would have been obvious to incorporate the electron-transporting composition as disclosed by Cardinali et al. to one of the sublayers (either above or below the sublayer comprising Fadhel et al.’s inventive phosphine oxide compound doped with LiQ) of the electron-transporting layer of the organic EL 

	Regarding Claim 12, it is the position of the Office that the organic EL device as disclosed by Fadhel et al. in view of Cardinali et al. would inherently read on the LUMO energy limitation as recited by the Applicant.  Evidence is produced by the fact that the first metal-free compound as disclosed by Cardinali et al. is fully encompassed by Applicant’s Formulae 1 and 1-4; it is merely a positional isomer of Applicant’s preferred embodiment E1-5 (see [0054] of the present Specification publication) and thus can be assumed to have nearly identical energies.  Furthermore, notice that both the first and second metal-containing compound is lithium quinolate, which is preferred by the Applicant (ET-D1, see [0072] of the present Specification); the second metal-free compound as disclosed by Fadhel et al. is fully encompassed by Applicant’s Formulae 2 and 2-1.  Fadhel et al. also discloses another embodiment (Structure 23, page 27) which is identical to the Applicant’s preferred embodiment E2-1 (see [0053] of the present Specification).

11.	Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fadhel et al. (WO 2013/079217 A1) as applied above and in further view of Huh et al. (US 2016/0013423 A1) and 


    PNG
    media_image4.png
    186
    220
    media_image4.png
    Greyscale

while the latter includes the following:

    PNG
    media_image5.png
    156
    282
    media_image5.png
    Greyscale

(pages 25-26; see pages 32 and 38 in US 2011/0057559 A1 which was incorporated by reference) (first material) such that X42 = X44 = single bond, a401 = 1, L401 = pi electron-depleted nitrogen-free cyclic group (phenylene), b41-44 = 1, Z41-44 = hydrogen, and A41-44 = benzene group of Applicant’s Formula H-1(1).  However, Fadhel et al. does not explicitly disclose the second material as recited by the Applicant.
	Huh et al. discloses the following compound:

    PNG
    media_image6.png
    236
    374
    media_image6.png
    Greyscale

([0161]) (second material) such that m = 1, b3-4 = 1, and Z3-4 = hydrogen, b5-6 = 1, Z5-6 = hydrogen, b1-2 = 1, and Z1-2 = cyano of Applicant’s Formula E-1(1) as host material in the light-emitting layer of an organic EL device ([0168]); inclusion of such a compound results in a device with low driving voltage and high efficiency ([0173]).  Dopant materials include phosphorescent compounds for green or blue emission ([0175]).  An additional host material, in addition to its inventive compound, may be present in the light-emitting layer ([0176]).  It would have been obvious to incorporate the above compound as disclosed by Huh et al. to the light-emitting layer of the organic EL device as disclosed by Fadhel et al.  The motivation is provided by the disclosure of Huh et al. which teaches that the use of its inventive compounds results in a device with low driving voltage and high efficiency. 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786